Citation Nr: 1214975	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-38 185	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Dublin, Georgia


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Irwin County Hospital from December 14, 2006, to December 27, 2006.



REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active military service from January 1971 to July 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Health Administration Service (HAS) of the Dublin, Georgia Department of Veterans Affairs (VA) Medical Center (MC), which denied the appellant's medical payment/reimbursement claim for treatment from December 14, 2006, to December 27, 2006.

In March 2011, a videoconference hearing was held between the regional Office (RO) in Atlanta, Georgia and the Board in Washington, DC before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the HAS/VAMC for action as described below.

The HAS initially denied payment by means of the appellant's VA-issued fee card on the ground that the cost for the services rendered to the appellant exceeded the authorized monthly allowance of $125.00.  However, there is no evidence of record to indicate how much of the $125.00 allowance the appellant spent during the month of December 2006.  On remand, the HAS should provide an accounting of the fee card funds disbursed for the month of December 2006.

Regarding the care he received at the Irwin County Hospital between December 14, 2006 and December 27, 2006, the appellant does not claim that he had (or sought) prior authorization from VA for the private medical treatment at issue, nor is there any indication in the record of any such authorization.  It is not in dispute that the private medical treatment at issue was not authorized in advance by VA.

However, the appellant does contend that all claimed private medical treatment was received due to medical problems which were emergent nature, and that, therefore, the treatment should be reimbursed by VA.

38 U.S.C.A. § 1728 defines a "medical emergency" to be of such nature "that delay would have been hazardous to life or health."  In Swinney v. Shinseki, 23 Vet. App. 257 (2009), the United States Court of Appeals for Veterans Claims (Court) held the term "medical emergency" should be considered in light of whether a "reasonable prudent layperson" would believe delay would be "hazardous to life or health."  The Board notes the facts in Swinney involved application of 38 U.S.C.A. § 1725 and not 38 U.S.C.A. § 1728, but the provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended, effective October 10, 2008.  See "Veterans' Mental Health and Other Care Improvement Act of 2008," Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The case rendered in this case was provided before October 10, 2008, and the claim was submitted before that date, but adjudication is not yet complete.  The amended version of the statute is more favorable to the Veteran, and the amended version of the statute will be applied to this claim.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Significantly, the amended version of 38 U.S.C.A. § 1728 now provides that the emergent nature of the condition is determined by whether a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  See 38 U.S.C.A. § 1728(c), which provides that the term "emergency treatment" has the meaning given such term in 38 U.S.C.A. § 1725(f)(1).  

The HAS has denied the appellant's claim for reimbursement on the ground that the appellant's situation was not an emergency, that the services were not provided through a hospital emergency department and that VA facilities were feasibly available to provide the care rendered by the private facilities.  However, there are scant records from the Irwin County Hospital and Dr. McMahan in the record before the Board.  It is also unclear whether the HAS considered what a "prudent layperson" would have reasonably believed as directed in the Swinney case.  See Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  On remand, HAS should explicitly weigh the totality of the circumstances to determine whether a prudent layperson would have considered the situation the appellant found himself in December 2006 to be an emergency situation.

Furthermore, while HAS has declared that VA facilities were feasibly available for care, no rationale was given for this statement and there is nothing in the evidence of record that indicates whether appropriate treatment was actually available at the nearest VA facility.  For example, the nearest facility was never identified and there is no evidence of record to indicate whether or not the emergency department of the nearest VA facility was accepting patients on the dates in question.  The Board therefore finds that further development is necessary in order to ascertain whether government facilities were feasibly available to the appellant in December 2006.  On remand, the question of whether or not a VA facility with sufficient and appropriate treating capability was feasibly available to the appellant must be answered.

The claims file was not submitted to the Board for review, however it appears that the appellant had a 100 percent schedular rating between December 29, 1995, and May 20, 2001, and that he thereafter was awarded a total disability rating based on individual unemployability (TDIU) effective from September 13, 2002.  Furthermore, the issue of entitlement to an effective date earlier than September 13, 2002, was remanded by the Board to the Atlanta RO in May 2011.  Therefore, it is unclear whether or not the requirements of 38 C.F.R. § 17.120(a)(3) have been satisfied.  

In addition, an Irwin County Hospital document dated December 27, 2006, reflects that there were two payors for the appellant's charges: VA and Medicare OP; a health plan identification number was listed for the Medicare OP plan.  Any payments for services made by Medicare would constitute a legal bar to reimbursement under 38 U.S.C.A. § 1725.  Furthermore, under 38 C.F.R. § 17.1002 (g), a veteran must have no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  As Medicare would constitute a health-plan contract, and, if in fact, payment was made pursuant to that contract, the appellant would have had coverage and therefore would not meet the requirements listed under 38 C.F.R. § 17.1002.  On remand, the status of appellant's access to coverage under any health care contract in December 2006 must be ascertained.

Finally, the Board notes that the medical evidence of record is currently divided between the HAS file and the claims file.  In addition, it is unknown whether the HAS personnel reviewed the evidence in the regular claims file.  The Board concludes that copies all of the pertinent evidence of record in the regular file must be added to HAS file and reviewed in connection with the determination regarding expense reimbursement.  

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the HAS/VAMC for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Copies of all of the pertinent evidence of record in the regular claims file must be added to HAS file.

3.  Provide an accounting of the monies paid out by VA under the appellant's fee card for the month of December 2006.

4.  Determine whether or not the appellant had any coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment he received at Irwin County Hospital and if any payment under said contract was made.

5.  State whether or not the appellant was judged to be permanently and totally disabled due to service-connected disability as of December 2006.

6.  After securing the necessary release(s), obtain all Irwin County Hospital medical treatment records from December 2006, and obtain all medical treatment records from Dr. McMahan for December 2006.  All such records obtained must be associated with the HAS file.  To the extent there is an attempt to obtain records that is unsuccessful, the HAS file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results, and should be given opportunity to submit the sought-after records.

8.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issue on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

9.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

